          Case 2:19-cv-01326-LPL Document 1 Filed 10/16/19 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

H.B., by and through              )                  Civil Action No.
PATRICIA F., as her parent        )
and legal guardian,               )
                                  )
           Plaintiff,             )
                                  )
      v.                          )
                                  )
PITTSBURGH PUBLIC SCHOOLS,        )
THE CHILDRENS’ INSTITUTE          )
OF PITTSBURGH,                    )                  JURY TRIAL DEMANDED
PAUL K. BROWN, INC., t/d/b/a      )
PROFESSIONAL LIMOUSINE SERVICE, )
and LAVALLE TUCKER, individually, )
                                  )
           Defendants.            )                  Electronically Filed.

                              COMPLAINT IN A CIVIL ACTION

       COMES NOW, the Plaintiff, H.B., by and through her parent and legal guardian,

PATRICIA F., and her attorneys, LAW OFFICES OF JOEL SANSONE, JOEL S. SANSONE,

ESQUIRE, MASSIMO A. TERZIGNI, ESQUIRE, and ELIZABETH A. TUTTLE, ESQUIRE,

and hereby files this Complaint in a Civil Action as follows:

                                 JURISDICTION AND VENUE

1.     This is an action for the redress of grievances and in vindication of civil rights guaranteed

to the Plaintiff under the Constitution of the United States and the laws enacted in furtherance

thereof, including 42 U.S.C. § 1983.

2.     This action is brought against the Defendants for violating Plaintiff’s rights under the

Fourteenth Amendment of the United States Constitution and 42 U.S.C. § 1983.

3.     Jurisdiction is founded on 28 U.S.C. § 1331 and § 1343(3). Supplemental jurisdiction

over Plaintiff’s state law claims is also proper pursuant to 28 U.S.C.A. § 1367.
            Case 2:19-cv-01326-LPL Document 1 Filed 10/16/19 Page 2 of 16



4.      Venue is proper under 28 U.S.C.A. § 1391(b). All claims set forth herein arose in the

Western District of Pennsylvania.

                                             PARTIES

5.      Plaintiff, H.B., resides in Allegheny County and is represented by and through her parent

and legal guardian, Patricia F. At all times relevant to this Complaint, Plaintiff was a minor child

under the age of eighteen (18).

6.      Defendant, Pittsburgh Public Schools (“PPS”), is a governmental entity and/or political

subdivision of the Commonwealth of Pennsylvania with administrative offices located at 341 S.

Bellefield Avenue, Pittsburgh, Pennsylvania 15213.

7.      Defendant, The Children’s Institute (“Institute”), is a non-profit organization, society or

association with a registered address of 1405 Shady Avenue, Pittsburgh, Pennsylvania 15217. At

all times relevant to this Complaint, Plaintiff attended special education classes at, and received

support services from, Defendant Institute’s Day School.

8.      Defendant, Paul K. Brown, Inc., t/d/b/a Professional Limousine Service (“PLS”), is a

corporation with a registered address of 6345 Glenview Place, Pittsburgh, Pennsylvania, 15206.

At all times relevant to this Complaint, Defendant PPS maintained a contract with Defendant

PLS for pupil transportation services to and from various facilities within Defendant PPS’

district.

9.      Defendant, Lavalle Tucker (“Tucker”), is a an adult individual currently incarcerated in

Mercer County Jail, located at 55 Thompson Road, Mercer, Pennsylvania, 16137. At all times

relevant to this Complaint, Defendant Tucker was employed by Defendant PLS as a bus driver.




                                                  2
            Case 2:19-cv-01326-LPL Document 1 Filed 10/16/19 Page 3 of 16



10.    At all times relevant hereto, Defendants PPS, Institute and PLS were acting by and

through their agents, subsidiaries, officers, employees and assigns, acting within the full scope of

their agency, office, employment and/or assignment.

                                    FACTUAL ALLEGATIONS

11.    Plaintiff suffers from a rare genetic disorder identified as cri du chat syndrome. As a

result of her condition, Plaintiff is severely disabled, both physically and intellectually.

12.    Plaintiff is generally unable to communicate with others without the use of

technological assistance in the form of a specially formatted iPad.

13.    Since in or about 2009, Plaintiff has attended Defendant Institute’s Day School as a

student.

14.    Defendant Institute’s Day School is an approved private school (“APS”) that provides

special education services to students with complex disabilities. Defendant Institute’s students

attend its programs with the knowledge of and/or assistance from their home school districts, in

accordance with state and federal law.

15.    As part of her curriculum at Defendant Institute, Plaintiff is enrolled in an

individualized education program (“IEP”) designed to meet her specific needs as a disabled

student. Plaintiff’s IEP is implemented and managed by members of Defendant Institute’s staff,

as well as a representative from Plaintiff’s home district, Defendant PPS.

16.    At all times relevant to this Complaint, and in accordance with Defendant PPS’ statutory

obligations, Plaintiff was transported to and from her classes at Defendant Institute by an agent

of Defendant PLS, including, but not limited to, Defendant Tucker.

17.        In or about September of 2017, Defendant Tucker was assigned as Plaintiff’s bus driver




                                                  3
             Case 2:19-cv-01326-LPL Document 1 Filed 10/16/19 Page 4 of 16



for the 2017-2018 school year. At that time, Defendant Tucker had been employed by

Defendant PLS for approximately eighteen (18) years.

18.     In his capacity as an agent of Defendant PLS, Defendant Tucker transported both the

Plaintiff and one (1) other severely disabled student, J.B., to and from their classes at Defendant

Institute on a daily basis. Like the Plaintiff, J.B. is generally unable to communicate with others

because of his disability.

19.     Pursuant to Defendant Institute’s policies and procedures, after collecting the Plaintiff

and J.B. from their respective homes at the designated pick-up times, Defendant Tucker

transported the Plaintiff and J.B. to Defendant Institute, where they were required to remain in

Defendant PLS’ vehicle for approximately thirty (30) minutes until the official school day began.

20.     From in or about September of 2017 to in or about December of 2017, Plaintiff’s parent

and legal guardian, Patricia F., made several complaints to representatives of Defendant Institute

which included, but were not limited to, identifying safety issues created and/or compounded by

Defendant Institute’s drop-off policy and/or procedure.

21.     Defendant Institute failed to take any action, remedial or otherwise, in response to

Patricia F.’s complaints regarding Plaintiff’s safety during transportation to and from Defendant

Institute.

22.     On or about November 17, 2017, J.B. grabbed Plaintiff’s glasses and threw them towards

the back of the bus. Plaintiff believes, and therefore avers, that J.B. is prone to emotionally

and/or physically violent outbursts as a direct result of his disability.

23.     Defendant Tucker was not accompanied by an aid when transporting the Plaintiff and

J.B., nor was the bus assigned to Plaintiff’s route equipped with any video surveillance

equipment of any kind.



                                                   4
          Case 2:19-cv-01326-LPL Document 1 Filed 10/16/19 Page 5 of 16



24.    In response to the incident described hereinbefore above, Plaintiff’s parent and legal

guardian, Patricia F., made several complaints to representatives of both Defendant PLS and

Defendant Institute which included, but were not limited to, identifying safety issues created

and/or compounded by the lack of an aid worker assigned to Plaintiff’s route.

25.    Defendant Institute and Defendant PLS, and each of them, failed to take any action,

remedial or otherwise, in response to Patricia F.’s complaints regarding Plaintiff’s safety during

transportation to and from Defendant Institute.

26.    After the conclusion of Plaintiff’s regular school day, Defendant Tucker normally

returned Plaintiff to her residence at approximately 3:15 p.m.

27.    However, on or about December 6, 2017, Defendant Tucker informed the Plaintiff’s

home aid, Ms. Elizabeth Nowell (“Nowell”), that he would be returning the Plaintiff to her

residence later than usual on December 7, 2017 as the result of an additional

minor passenger assigned to his route on that date.

28.    The following day, December 7, 2017, at approximately 4:30 p.m., Patricia F. called Ms.

Nowell and informed Ms. Nowell that she had been notified by an agent of Defendant PLS that

Plaintiff’s bus was stopped somewhere along Washington Boulevard in Pittsburgh,

Pennsylvania, allegedly as a result of actions taken by J.B.

29.    Plaintiff’s normal bus route does not include Washington Boulevard.

30.    Thereafter, Ms. Nowell traveled to Washington Boulevard to collect the Plaintiff. Upon

her arrival, Ms. Nowell was able to observe the following:

           a. Defendant PLS’ vehicle was parked in an isolated lot, away from any residential
              and/or commercial properties;

           b. Plaintiff and J.B. were the only students present on the bus;




                                                  5
          Case 2:19-cv-01326-LPL Document 1 Filed 10/16/19 Page 6 of 16



           c. Defendant PLS’ vehicle was equipped with only two (2) seats for passengers and
              was therefore unable to accommodate a third student; and

           d. Plaintiff was crying hysterically, breathing erratically and exhibiting other signs
              of extreme emotional distress.

31.    Ms. Nowell is trained in psychology, sociology and applied behavior analysis. As a

result of her specialized training and her particular knowledge of the Plaintiff’s personal

behaviors, Ms. Nowell concluded that the Plaintiff’s behavior, as described hereinbefore above,

was extraordinary and was prompted by a traumatic event.

32.    After this incident, Defendant Tucker continued to return the Plaintiff to her residence

after the designated 3:15 p.m. drop-off time.

33.    In response to the incidents described hereinbefore above, Patricia F., made several

complaints to representatives of Defendants PPS, PLS and Institute which included, but were not

limited to, identifying safety issues created and/or compounded by Plaintiff’s late drop-offs.

34.    Defendant Institute and Defendant PLS, and each of them, failed to take any action,

remedial or otherwise, in response to Patricia F.’s complaints regarding Plaintiff’s safety during

transportation to and from Defendant Institute.

35.    On or about December 12, 2017, approximately four (4) days after the events described

hereinbefore above, Plaintiff’s parent and legal guardian, Patricia F., met with members of

Defendant Institute’s staff, as well as a representative from Defendant PPS, to discuss the

implementation and management of Plaintiff’s IEP.

36.    At that meeting, Patricia F. again complained of safety issues related to Plaintiff’s

transportation to and from Defendant Institute.

37.    Defendant Institute and Defendant PPS, and each of them, failed to take any action,




                                                  6
           Case 2:19-cv-01326-LPL Document 1 Filed 10/16/19 Page 7 of 16



remedial or otherwise, in response to Patricia F.’s complaints regarding Plaintiff’s safety during

transportation to and from Defendant Institute.

38.     On or about the morning of December 19, 2019, Defendant Tucker engaged in

unlawful behavior with the Plaintiff through inappropriate and indecent touching and physical

contact.

39.     On that date, Defendant Tucker transported the Plaintiff to Defendant Institute for her

regularly scheduled classes.

40.     At approximately 8:52 a.m., an eyewitness, Ms. Alexis Galanter (“Galanter”) observed

Plaintiff’s bus, marked with Defendant PLS’ insignia, parked on Dennison Street near the rear

entry of Defendant Institute.

41.     At that time, Defendant PLS’s van was not located at the designated drop-off point for

Defendant Institute’s students.

42.     As she approached the vehicle, Ms. Galanter clearly observed Defendant Tucker touching

the Plaintiff in a sexual manner.

43.     Defendant Tucker’s conduct, as described hereinbefore above, was unwanted, intentional

and offensive to the Plaintiff.

44.     Plaintiff believes, and therefore avers, that the location described hereinbefore above is

monitored and clearly observable by video surveillance equipment operated and maintained by

Defendant Institute.

45.     Defendant Institute’s staff had a duty to monitor the location described hereinbefore

above to protect, supervise and ensure the safety of its students. Defendant Institute failed in that

duty.

46.     As a direct result of his conduct, as described hereinbefore above, Defendant Tucker was



                                                  7
          Case 2:19-cv-01326-LPL Document 1 Filed 10/16/19 Page 8 of 16



arrested and charged with various crimes, ranging in severity from misdemeanors of the first

degree to felonies of the second degree, all related to his inappropriate and unlawful conduct

toward the Plaintiff, as described more fully hereinbefore above.

47.    On or about May 8, 2019, Defendant Tucker pled guilty to violating 18 Pa. C.S. §

3126(A)(6), 18 Pa. C.S. § 3126(A)(2), 18 Pa. C.S. § 6301(A)(1)(i) and 18 Pa. C.S. § 4304(A)(1),

that is, indecent assault of a person with mental disabilities, indecent assault through forcible

compulsion, corruption of minors and endangering the welfare of children, students and

employees.

48.    Despite Patricia F.’s numerous complaints over the course of several months, Defendants

PPS, PLS and Institute remained deliberately indifferent to Plaintiff’s safety during

transportation to and from Defendant Institute.

49.    The failure of Defendants PPS, PLS and Institute to take action regarding Patricia F.’s

complaints, despite their actual knowledge of safety issues presented during Plaintiff’s trips to

and from Defendant Institute, created the opportunity for injury and harm to the Plaintiff, as

described hereinbefore above, that would not have existed but for the failures of Defendants PPS,

PLS and Institute.

                                             COUNT I:

                          PLAINTIFF V. DEFENDANTS PPS and PLS

              VIOLATION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS,
        SPECIFICALLY, 42 U.S.C. §1983 AND THE FOURTEENTH AMENDMENT
                    TO THE UNITED STATES CONSTITUTION

                                          DUE PROCESS

50.    Plaintiff incorporates by reference Paragraphs 1 through 49 as though fully set forth at

length herein.



                                                  8
           Case 2:19-cv-01326-LPL Document 1 Filed 10/16/19 Page 9 of 16



51.    Defendants PPS and PLS, and each of them, owed a duty to the minor Plaintiff to protect

her from harm.

52.    Defendants PPS and PLS, and each of them, failed in that duty. Plaintiff believes, and

therefore avers, that Defendants PPS and PLS, and each of them, had actual knowledge, through

Patricia F.’s numerous complaints regarding Plaintiff’s safety, of the safety issues presented

during Plaintiff’s trips to and from Defendant Institute.

53.    Plaintiff believes, and therefore avers, that Defendants PPS and PLS, and each of them,

knew of the strong likelihood that Plaintiff would suffer harm if Patricia F.’s complaints were

ignored.

54.    In failing to act as described hereinbefore above, Defendants PPS and PLS, and each of

them, exposed the Plaintiff to foreseeable harm and thereby willfully disregarded the safety of

the Plaintiff. The failure to act appropriately exposed the Plaintiff to an assault by Defendant

Tucker.

55.    Furthermore, Plaintiff believes, and therefore avers, that Defendants PPS and PLS, and

each of them, facilitated the attack by failing to properly supervise Defendant Tucker.

56.    The failure of Defendants PPS and PLS, and each of them, to take action regarding

Patricia F.’s complaints, despite their actual knowledge of safety issues presented during

Plaintiff’s trips to and from Defendant Institute, created the opportunity for injury and harm to

the Plaintiff, as described hereinbefore above, that would not have existed but for the failures of

Defendants PPS and PLS.

57.    Defendants’ failure to act constitutes a willful disregard and a deliberate indifference to

the rights of the Plaintiff. In doing so, Defendants PPS and PLS, and each of them, failed in their

affirmative duty to protect the Plaintiff from dangerous situations.



                                                 9
         Case 2:19-cv-01326-LPL Document 1 Filed 10/16/19 Page 10 of 16



58.    As a direct and proximate result of the acts described hereinbefore above, perpetrated by

Defendants PPS and PLS, and each of them, Plaintiff suffered the following injuries and

damages:

                 a.    violation of her constitutional rights under 42 U.S.C. §
                       1983 and the Fourteenth Amendment;

                 b.    severe emotional distress, shock, horror, fright and psychological
                       trauma;

                 c.    economic damages related to any and all medical, legal, and/or
                       other consequential costs; and

                 d.    such other damages as may become apparent through the discovery
                       process.

       WHEREFORE, Plaintiff demands compensatory general damages against Defendants

PPS and PLS, and each of them, in the amount proven at trial; compensatory special damages

including, but not limited to, costs of suit; reasonable attorney’s fees as permitted by law; pre-

and post-judgment interest as permitted by law; and such other relief, including injunctive and/or

declaratory relief, as this Court may deem proper.

                                                       JURY TRIAL DEMANDED

                                            COUNT II:

                                PLAINTIFF V. DEFENDANT PPS

              VIOLATION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS,
        SPECIFICALLY, 42 U.S.C. §1983 AND THE FOURTEENTH AMENDMENT
                    TO THE UNITED STATES CONSTITUTION

                                    MUNICIPAL LIABILITY

59.    Plaintiff incorporates by reference Paragraphs 1 through 58 as though fully set forth at

length herein.




                                                 10
         Case 2:19-cv-01326-LPL Document 1 Filed 10/16/19 Page 11 of 16



60.    Plaintiff claims damages for injuries set forth herein under § 1983 against Defendants

PPS and PLS for violation of Plaintiff’s constitutional rights under color of law.

61.    As aforementioned, the conduct of Defendants PPS and PLS in this matter has caused the

Plaintiff injuries and damages, as set forth more fully hereinbefore above.

62.    The failures of Defendants PPS and PLS, as set forth more fully hereinbefore above,

demonstrates a failure by Defendant PPS to properly train, supervise, control and discipline their

employees and a failure by Defendant PPS to adhere to the proper methods and procedures by

which to protect Plaintiff from the dangerous conditions that resulted in Plaintiff’s injures and

damages.

63.    The failure of the Defendant PPS to properly train, supervise, control and discipline their

employees created a substantial risk of the constitutional violations identified herein.

64.    As a direct and proximate result of the acts described hereinbefore above, perpetrated by

Defendant PPS, Plaintiff suffered the following injuries and damages:

               a.      violation of her constitutional rights under 42 U.S.C. §
                       1983 and the Fourteenth Amendment;

               b.      severe emotional distress, shock, horror, fright and psychological
                       trauma;

               c.      economic damages related to any and all medical, legal, and/or
                       other consequential costs; and

               d.      such other damages as may become apparent through the discovery
                       process.

       WHEREFORE, Plaintiff demands compensatory general damages against Defendant

PPS, in the amount proven at trial; compensatory special damages including, but not limited to,

costs of suit; reasonable attorney’s fees as permitted by law; pre- and post-judgment interest as




                                                 11
         Case 2:19-cv-01326-LPL Document 1 Filed 10/16/19 Page 12 of 16



permitted by law; and such other relief, including injunctive and/or declaratory relief, as this

Court may deem proper.

                                                         JURY TRIAL DEMANDED

                                            COUNT III:

                      PLAINTIFF V. DEFENDANTS INSTITUTE AND PLS

                               VIOLATION OF PLAINTIFF’S
                          PENNSYLVANIA COMMON LAW RIGHTS

                                          NEGLIGENCE

65.    Plaintiff incorporates by reference Paragraphs 1 through 64 as though fully set forth at

length herein.

66.    Defendants Institute and PLS, and each of them, had a duty to protect the Plaintiff from

harm while she was in their care, custody and control.

67.    As a direct result of the the failures of Defendants Institute and PLS, and each of them, to

protect the Plaintiff from harm, as more fully described hereinbefore above, Plaintiff was

assaulted, as more fully set forth hereinbefore above.

68.    As a direct and proximate result of the acts described hereinbefore above, perpetrated by

Defendants Institute and PLS, and each of them, Plaintiff suffered the following injuries and

damages:

                 a.    violation of her rights under Pennsylvania Common Law;

                 b.    severe emotional distress, shock, horror, fright and psychological
                       trauma;

                 c.    economic damages related to any and all medical, legal, and/or
                       other consequential costs; and

                 d.    such other damages as may become apparent through the discovery
                       process.



                                                 12
         Case 2:19-cv-01326-LPL Document 1 Filed 10/16/19 Page 13 of 16



       WHEREFORE, Plaintiff demands compensatory general damages against Defendants

Institute and PLS, and each of them, in the amount proven at trial; compensatory special

damages including, but not limited to, costs of suit; reasonable attorney’s fees as permitted by

law; pre- and post-judgment interest as permitted by law; and such other relief, including

injunctive and/or declaratory relief, as this Court may deem proper.

                                                       JURY TRIAL DEMANDED

                                            COUNT IV:

                      PLAINTIFF v. DEFENDANTS TUCKER AND PLS

                                   ASSAULT AND BATTERY

69.    Plaintiff incorporates by reference Paragraphs 1 through 68 as though fully set forth at

length herein.

70.    Pursuant to Pennsylvania Common Law, Plaintiff had the right to be free from unwanted,

harmful and offensive contact.

71.    As described hereinbefore above, Defendant Tucker unlawfully assaulted Plaintiff

through unwanted touching and physical contact during the time in which he was employed by

Defendant PLS as Plaintiff’s bus driver.

72.    Defendant Tucker knew or should have known that such contact was not permitted and

that Plaintiff did not consent to any such intentional contact.

73.    Plaintiff was harmed and offended by that contact.

74.    Defendant Tucker’s actions were willful, deliberate and done with a reckless disregard

for Plaintiff’s rights with the intent and purpose to injure and/or damage the Plaintiff’s well-

being, thereby subjecting Defendant Tucker to punitive damages.




                                                 13
         Case 2:19-cv-01326-LPL Document 1 Filed 10/16/19 Page 14 of 16



75.    As a direct and proximate result of the acts mentioned hereinbefore above, perpetrated by

Defendant Tucker, in his capacity as an employee of Defendant PLS, Plaintiff suffered the

following injuries and damages:

                 a.      violation of her rights under Pennsylvania Common Law;

                 b.      severe emotional distress, shock, horror, fright and psychological
                         trauma;

                 c.      economic damages related to any and all medical, legal, and/or
                         other consequential costs; and

                 d.      such other damages as may become apparent through the discovery
                         process.

       WHEREFORE, the Plaintiff demands compensatory general damages against Defendants

Tucker and PLS, and each of them, in the amount proven at trial; compensatory special damages

including, but not limited to, medical expenses; costs of suit; reasonable attorney’s fees as

permitted by law; pre- and post-judgment interest as permitted by law; punitive damages as

permitted by law; and such other relief, including injunctive and/or declaratory relief, as this

Court may deem proper.

                                                       JURY TRIAL DEMANDED

                                             COUNT V:

                         PLAINTIFF v. DEFENDANTS TUCKER AND PLS

                                      42 Pa.C.S.A. § 5533(b)(1)

                      INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

76.    Plaintiff incorporates by reference Paragraphs 1 through 75 as though fully set forth at

length herein.

77.    Pursuant to Pennsylvania Common Law, Plaintiff had the right to be free from intentional

outrageous conduct that is the cause of severe emotional distress.

                                                  14
         Case 2:19-cv-01326-LPL Document 1 Filed 10/16/19 Page 15 of 16



78.    As described hereinbefore above, Defendant Tucker unlawfully assaulted Plaintiff

through unwanted touching and physical contact during the time in which he was employed by

Defendant PLS as Plaintiff’s bus driver.

79.    The willful misconduct of Defendant Tucker, in intentionally physically assaulting

Plaintiff, was extreme and outrageous conduct. As a direct and proximate result of said conduct,

Plaintiff suffered, and continues to suffer, severe emotional distress and physical injury.

80.    As a direct and proximate result of Defendant Tucker’s intentional conduct, the Plaintiff

suffered, and will continue to suffer, for an indefinite period into the future, mental anguish,

emotional distress and physical injury, including, but not limited to, psychological problems,

embarrassment and humiliation to the extent that her general health and vitality are impaired and

may continue to be impaired for an indefinite time into the future.

81.    Defendant Tucker’s actions were willful, deliberate and done with a reckless disregard

for Plaintiff’s rights with the intent and purpose to injure and/or damage the Plaintiff’s well-

being, thereby subjecting Defendant Tucker to punitive damages.

76.    As a direct and proximate result of the acts mentioned hereinbefore above perpetrated by

Defendant Tucker, in his capacity as an employee of Defendant PLS, Plaintiff suffered the

following injuries and damages:

               a.      violation of her rights under Pennsylvania Common Law;

               b.      severe emotional distress, shock, horror, fright and psychological
                       trauma;

               c.      economic damages related to any and all medical, legal, and/or
                       other consequential costs; and

               d.      such other damages as may become apparent through the discovery
                       process.




                                                 15
         Case 2:19-cv-01326-LPL Document 1 Filed 10/16/19 Page 16 of 16



       WHEREFORE, the Plaintiff demands compensatory general damages against Defendants

Tucker and PLS, and each of them, in the amount proven at trial; compensatory special damages

including, but not limited to, medical expenses; costs of suit; reasonable attorney’s fees as

permitted by law; pre- and post-judgment interest as permitted by law; punitive damages as

permitted by law; and such other relief, including injunctive and/or declaratory relief, as this

Court may deem proper.

                                              JURY TRIAL DEMANDED

                                              Respectfully submitted,

                                              LAW OFFICES OF JOEL SANSONE

                                              s/ Joel S. Sansone
                                              Joel S. Sansone, Esquire
                                              PA ID No. 41008
                                              Massimo A. Terzigni, Esquire
                                              PA ID No. 317165
                                              Elizabeth A. Tuttle, Esquire
                                              PA ID No. 322888
                                              Counsel for Plaintiff

                                              Law Offices of Joel Sansone
                                              Two Gateway Center, Suite 1290
                                              603 Stanwix Street
                                              Pittsburgh, Pennsylvania 15222
                                              412.281.9194

Dated: October 16, 2019




                                                 16
